                 Case 1:19-cv-07723-CM Document 45 Filed 09/09/19 Page 1 ot 1
                 Case 1:19-cv-07723-CM Document 50 Filed 09/10/19 Page 1 of 1


Cynthia E. Neid!
Tel (5 I 8) 689- I 435
Fax (518) 689-1499
ne1dlc@gtlaw com




VIAECF

Honorable Colleen McMahon
United States District Judge
Southern District of New York
500 Pearl Street, Room 2550
                                                                                 0~.
New York, New York 10007
                                                                              /tk,,_}tA- ht£1-
            Re:          Patricia Cummings v. The City of New York et. al.,
                         S.D.N.Y. Case No. I: 19-cv-07723-CM
                                                                                 1 / 1J, 1
Dear Chief Judge McMahon:

       We are counsel to defendant Lenard Larry McKelvey a/k/a Charlamagne tha God in the
above-referenced action, and write respectfully to request an extension of time to submit a reply
memorandum of law from October 9, 2019, to October 23, 2019.

       The reason for this request is we have a trial scheduled to begin the week of October 7,
2019 in Massachusetts. Our request is consistent with the requests made by the New York City
and State Defendants (Dkt. No. 43), and the New York Daily News (Dkt. No. 44).

            Thank you for your attention to this matter.

                                               Respectfully submitted,

                                           GREENBERG TRAURIG LLP

                                                 Isl Cynthia E. Neid!

                                                  Cynthia E. Neidl
CEN/rsb

cc:      Via ECF
         Counsel of Record


ACTIVE 45661967v2
